FILED
                             NOT FOR PUBLICATION                            MAR 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANA LUCIA ALVARADO GONZALEZ,                     No. 12-70765

               Petitioner,                       Agency No. A072-398-694

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Ana Lucia Alvarado Gonzalez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for

withholding of removal and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We grant the petition for review, and we remand.

      Alvarado Gonzalez testified that she witnessed her cousin being kidnaped by

persons later identified as members of the national police, and that his body was

later found with signs that he had been tortured. She also testified the national

police raped and abused her the year after her cousin’s murder.

      In denying Alvarado Gonzalez’s withholding of removal claim, the BIA

found Alvarado Gonzalez failed to establish a nexus to a protected ground. When

the IJ and BIA issued their decisions in this case, they did not have the benefit of

this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013)

(en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v.

Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of

M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N.

Dec. 208 (BIA 2014). Thus, we remand Alvarado Gonzalez’s withholding of

removal claim to determine the impact, if any, of these decisions. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do

not reach Alvarado Gonzalez’s remaining challenges to the agency’s denial of her

withholding of removal claim.


                                           2                                    12-70765
      Finally, we also remand Alvarado Gonzalez’s CAT claim because the BIA

did not consider the national police’s rape and abuse of Alvarado Gonzalez in

evaluating her claim. See Edu v. Holder, 624 F.3d 1137, 1145 (9th Cir. 2010)

(explaining the “BIA must consider all evidence in deciding whether it is more

likely than not that the alien would face future torture,” and that “the existence of

past torture is ordinarily the principal factor on which we rely.”) (internal quotation

and citation omitted), see also Ventura, 537 U.S. at 16-18.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           3                                     12-70765